     Case 1:20-cr-00236-KPF Document 46 Filed 03/23/21 Page 1 of 2




March 23, 2021



                                                           MEMO ENDORSED
VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, New York 10007

      Re:    United States v. Brian Smith et al.,
             19 CR 611 and 20 CR 236 (KPF)

Dear Judge Failla:


Mr. Smith is scheduled to be sentenced this Friday, March 26 on two cases: a
felony conviction at docket 20 CR 236 and a misdemeanor conviction at docket 19
CR 611. While the Pre-Sentence Report has been prepared on the felony case,
the parties learned yesterday that no report has been prepared on the
misdemeanor case. Pursuant to Fed. R. Crim. Pro. 32(c)(1)(A)(ii), I write to ask
that the preparation of a Pre-Sentence Report in connection with the
misdemeanor case be waived so that Mr. Smith can proceed with his sentencing
scheduled for this week.

Fed. R. Crim. Pro. 32(c)(1)(A)(ii) allows for sentencing without a Pre-Sentence
Report where “the court finds that the information in the record enables it to
meaningfully exercise its sentencing authority under 18 U.S.C. 3553, and the
court explains the finding on the record.” The Pre-Sentence Report already
prepared provides the Court with the information it needs to sentence Mr.
Smith. The parties also plan on filing sentencing submissions later today with
further background information relevant to the 3553(a) factors. Lastly, in
connection with the facts underlying the misdemeanor conviction, I do not
anticipate any factual disputes between the parties. I am attaching the
         Case 1:20-cr-00236-KPF Document 46 Filed 03/23/21 Page 2 of 2

  The Honorable Katherine Failla                                             Page 2
  March 23, 2021

         Re:   United States v. Brian Smith, 19 CR 611 and 20 CR 236 (KPF)

  misdemeanor Information and plea agreement to which Mr. Smith pleaded
  guilty.

  At sentencing, I intend to argue for a time served sentence. The Probation
  Department also has recommended a time served sentence. In light of the
  information before the Court and the fact that the preparation of a Pre-Sentence
  Report will have to delay Mr. Smith’s sentencing, I respectfully ask that the
  report’s preparation be waived.

  The government takes no position regarding this request.

  Thank you.

  Respectfully submitted,
  /s/ JULIA GATTO
  Julia L. Gatto
  Assistant Federal Defender

  cc: AUSA Christopher Clore (via ECF)




Application GRANTED.

Dated:      March 23, 2021                    SO ORDERED.
            New York, New York




                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
